  Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 1 of 18



RACHELE R. BYRD (190634)                        PAUL J. RIEHLE (SBN 115199)
BRITTANY N. DEJONG (258766)                     paul.riehle@faegredrinker.com
WOLF HALDENSTEIN ADLER                          FAEGRE DRINKER BIDDLE &
FREEMAN & HERZ LLP                              REATH LLP
750 B Street, Suite 1820                        Four Embarcadero Center, 27th Floor
San Diego, CA 92101                             San Francisco, CA 94111
Telephone: 619/239-4599                         Telephone: (415) 591-7500
Facsimile: 619/234-4599                         Facsimile: (415) 591-7510
byrd@whafh.com
dejong@whafh.com                                CHRISTINE A. VARNEY (pro hac vice)
                                                cvarney@cravath.com
MARK C. RIFKIN (pro hac vice)                   KATHERINE B. FORREST (pro hac
MATTHEW M. GUINEY (pro hac vice)                vice)
WOLF HALDENSTEIN ADLER                          kforrest@cravarth.com
FREEMAN & HERZ LLP                              GARY A. BORNSTEIN (pro hac vice)
270 Madison Avenue                              gbornstein@cravarth.com
New York, NY 10016                              YONATAN EVEN (pro hac vice)
Telephone: 212/545-4600                         yeven@cravath.com
Facsimile: 212/545-4677                         LAUREN A. MOSKOWITZ (pro hac
rifkin@whafh.com                                vice)
guiney@whafh.com                                lmoskowitz@cravath.com
                                                M. BRENT BYARS (pro hac vice)
Interim Class Counsel for the                   mbyars@cravath.com
Consumer Plaintiffs                             CRAVATH, SWAINE & MOORE
                                                LLP
STEVE W. BERMAN (pro hac vice)                  825 Eighth Avenue
ROBERT F. LOPEZ (pro hac vice)                  New York, New York 10019
HAGENS BERMAN SOBOL                             Telephone: (212) 474-1000
SHAPIRO LLP                                     Facsimile: (212) 474-3700
1301 Second Ave., Suite 2000
Seattle, WA 98101                               Attorneys for Epic Games, Inc.
Telephone: (206) 623-7292
Facsimile: (206) 623-0594                       THEODORE J. BOUTROUS JR. (SBN
steve@hbsslaw.com                               132099) tboutrous@gibsondunn.com
robl@hbsslaw.com                                RICHARD J. DOREN (SBN 124666)
                                                rdoren@gibsondunn.com
SHANA E. SCARLETT (SBN 217895)                  DANIEL G. SWANSON (SBN 116556)
BENJAMIN J. SIEGEL (SBN 256260)                 dswanson@gibsondunn.com
HAGENS BERMAN SOBOL                             JAY P. SRINIVASAN (SBN 181471)
SHAPIRO LLP                                     jsrinivasan@gibsondunn.com
715 Hearst Avenue, Suite 202C                   GIBSON, DUNN & CRUTCHER LLP
Berkeley, CA 94710                              333 South Grand Avenue
Telephone: (510) 725-3000                       Los Angeles, CA 90071-3197
Facsimile: (510) 725-3001                       Telephone: 213.229.7000
shanas@hbsslaw.com                              Facsimile: 213.229.7520
bens@hbsslaw.com
                                                Attorneys for Defendant Apple Inc.
Interim Class Counsel for the
Developer Plaintiffs
[Additional counsel appear on signature page]




JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
           CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
   Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 2 of 18




                         UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF CALIFORNIA

                                  OAKLAND DIVISION

In re Apple iPhone Antitrust Litigation       CASE NO. 4:11-cv-06714-YGR



DONALD R. CAMERON, ET AL.,                    CASE NO. 4:19-cv-03074-YGR
             Plaintiffs,

       v.

APPLE INC.,
              Defendant.
EPIC GAMES, INC.,                             CASE NO. 4:20-cv-05640-YGR
          Plaintiff,
                                              JOINT STIPULATION AND [PROPOSED]
       v.                                     ORDER RE: DISCOVERY OF
                                              ELECTRONICALLY STORED
APPLE INC.,                                   INFORMATION
               Defendant.

                                              Hon. Yvonne Gonzalez Rogers




                                          2

JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
           CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
     Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 3 of 18



       Plaintiffs and Defendant Apple Inc. (“Apple”) (collectively, “the Parties”, and

individually, a “Party”) submit the following protocol to govern discovery of electronically

stored information (“ESI”) in this action. This protocol (hereinafter “protocol” or “ESI

Protocol”) will serve as a supplement to the Federal Rules of Civil Procedure, this Court’s

Guidelines for the Discovery of ESI, and any other applicable orders and rules.

1.     Liaison

       The Parties will identify liaisons to each other who are and will be knowledgeable

about and responsible for discussing their respective ESI. Each e-discovery liaison will be, or

have access to those who are, knowledgeable about the technical aspects of e-discovery,

including the location, nature, accessibility, format, collection, search methodologies, and

production of ESI in this matter. The Parties will rely on the liaisons, as needed, to confer

about ESI and to help resolve disputes without court intervention.

2.     Search

       The Parties will meet and confer about methods to search ESI in order to identify ESI

that is subject to production in discovery and filter out ESI that is not subject to discovery.

The Parties agree that such methods may include the appropriate use of Technology Assisted

Review (“TAR”). Any Party may propose to use search terms. In the event of such a

proposal, the Parties shall meet and confer via counsel as to the protocol and details for the

use of search terms in the proposed manner. No Party shall use search terms on a corpus of

potentially responsive documents and then use TAR on the documents identified by the

preceding use of search terms to exclude documents from review. The following sources of

data are presumptively not discoverable and not reasonably accessible, but will be searched

for good cause shown:

                1. backup systems and/or tapes used for disaster recovery;

                2. systems, server and network logs;

                3. systems no longer in use that cannot be accessed.

                4. automatically saved interim versions of documents and emails;
                                                 3

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
     Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 4 of 18



               5. deleted, slack, fragmented, or other data accessible only by forensics;

               6. random access memory (RAM), temporary files, or other ephemeral data

                  that are difficult to preserve without disabling the operating system;

               7. on-line access data such as temporary internet files, history, cache, and

                  cookies;

               8. dynamic fields of databases or log files that are not retained in the usual

                  course of business; and

               9. data in metadata fields that are frequently updated automatically, such as

                  last opened dates.

3.     Unsearchable ESI

       ESI that has been identified as potentially responsive and for which searching is

fundamentally ineffective, including images, audio files, or otherwise unsearchable ESI

documents, must be reviewed without culling that relies primarily on text. However, if

unsearchable ESI is part of a responsive, non-privileged family, then the unsearchable ESI

does not need to be reviewed to the extent it is already included in the family-complete

production.

4.     Family Groups

       A “family” refers to an email with its attachments or a document that has embedded

material that is “attached” to the document after processing and extracting all the materials.

Parent-child relationships (the association between a document and its attachments) will be

preserved through the production of an appropriate metadata field. If any member of a family

group is determined to be responsive to a Party’s document requests, then all members of that

group must also be considered subject to production.

5.     Document Production Format for Documents Existing in Electronic Format

       Except as otherwise provided for in this Stipulation, all documents existing in electronic

format shall be imaged and produced in TIFF/JPG or PDF format with corresponding text in

accordance with the provisions contained herein. If particular documents warrant a different
                                               4

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
    Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 5 of 18



format, the Parties will cooperate to arrange for the mutually acceptable production of such

documents. The Parties agree not to degrade the searchability of documents as part of the

document production process. Notwithstanding the foregoing and any other provision in this

protocol, a Party may produce any or all documents in native format as they exist in the ordinary

course of business.

       A.      Metadata Fields

       Load files should include, where applicable, the information listed in the Table of

Metadata Fields, attached as Exhibit A. However, the Parties are not obligated to include

metadata for any document that does not contain such metadata in the original if it is not

possible to automate the creation of metadata when the document is collected, with the

exception of the following: BegBates, EndBates, BegAttach, EndAttach, Pages, NativeLink

(for native files only), ProdVol, Custodian, All Custodian, FileType, Time Zone, Redacted, and

Confidentiality. The metadata file shall be delimited according to the following characters:

       Delimiter = ¶ (ASCII:020)

       Text-Qualifier = þ (ASCII:254)

       New Line = ® (ASCII:174)

       Multi-value delimiter - ; (ASCII Code 059)

       B.      Load Files

       For each document, a delimited text file (DAT) containing metadata described in

Exhibit A and an image load file (OPT) for TIFF/JPG images shall be provided. The text file

name shall be the same as the Bates number of the first page of the document; do not include

OCR or extracted text within a DAT file. The DAT file should be in Unicode (UTF8) format.

       C.      Images

       Images may be produced as either single page Group IV TIFFs, color JPGs, or PDFs.

Images may be produced in black & white, except that a Party may request color images

where color is reasonably necessary to their comprehension or use, and such request shall not

unreasonably be denied. Each image shall be named according to a unique corresponding
                                               5

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
    Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 6 of 18



Bates number associated with the document. Each image shall be branded according to the

Bates number and the agreed upon confidentiality designation. All documents that contain

comments, deletions and revision marks (including the identity of the person making the

deletion or revision and the date and time thereof), speaker notes or other user-entered data

that the source application can display to the user will be processed such that all that data is

visible in the Image File to the extent reasonably feasible.

         D.    Native Files

               i.      Any native files (for example, Excel and Numbers files) produced shall

have a Bates-numbered slip sheet stating the documents have been produced in native format.

Native files shall be produced with the extracted text and applicable metadata fields.

               ii.     Spreadsheets (e.g. Excel, Google Sheets and Numbers) will be

produced in native format.

               iii.    Presentations (e.g., PowerPoint and Keynote) will be produced in

native or TIFF/JPG or PDF format.

               iv.     Audio and video files may be produced in native format or, for good

cause, by transcription in TIFF/JPG or PDF format.

               v.      Delimited text files (e.g. comma-separated value (.csv) files and tab-

separated value (.tsv) files) will be produced in native format.

               vi.     For any other types of documents, the Parties will meet and confer to

discuss requests for the production of files in native format, on a case-by-case basis.

Notwithstanding any production permitted under this order in non-native format, where the

production of the native file is reasonably necessary to the document’s comprehension or use,

a request for the native file shall not unreasonably be denied.

               vii.    If the Parties are unable to reach agreement with regard to requests for

additional documents in native-file format, the Parties reserve the right to seek relief from the

Court.


                                                 6

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
    Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 7 of 18



       E.      Text files.

       A single multi-page text file shall be provided for each document, and the filename

should match the first bates number of the document. Text must be extracted directly from the

native electronic file of ESI unless the document requires redaction, is a scanned hardcopy

document, is an image file, or is any other native electronic file that does not contain text to

extract (e.g., non-searchable PDFs), in which case searchable text shall be created using OCR.

Text files shall not contain the Bates number or Confidentiality Designation. A commercially

acceptable technology for optical character recognition (“OCR”) shall be used.

       F.      De-duplication

               i.    To the extent exact duplicate documents reside within a Party’s ESI data

set, the Party shall produce only a single, de-duplicated copy of a responsive document. “Exact

duplicate” shall mean documents with the same content hash values or determined to be exact

duplicates by another reliable method.

               ii.   A producing Party shall de-duplicate documents across designated

custodians and populate a field of data that identifies each designated custodian who had a

copy of the produced document (the “Custodian” field). Such de-duplicated documents shall

be deemed produced from the custodial files of each such identified custodian for all purposes

in this litigation, including for use at deposition and trial. A producing Party shall use a

uniform description of a particular custodian across productions.

               iii. No Party shall identify and/or eliminate duplicates by manual review.

               iv. Hard-Copy Documents shall not be eliminated as duplicates of ESI.

               v.    If a newly identified custodian has been added following an initial

production of documents, and that custodian is included on documents already produced, the

producing Party also shall provide an overlay file to allow the receiving Party to update the

“Custodian” field. The overlay file shall include all custodians listed in the “Custodian” field

in prior productions and any custodians newly identified in the current supplemental

production.
                                               7

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
    Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 8 of 18



       G.      Embedded Objects

       Where reasonably feasible, non-image files embedded within other documents will be

extracted as separate documents and treated like attachments to the document in which they

were embedded. Image files embedded within documents, such as signature blocks, need not

be extracted as separate documents.

       H.      Compressed Files

       Compression file types (e.g., .CAB, .GZ, .RAR, .TAR, .Z., .ZIP, etc.) shall be

decompressed in a manner that ensures a container within a container is decompressed into the

lowest uncompressed element resulting in individual files. The container file itself shall not be

produced.

       I.      Redactions

       The Parties may redact information that is (1) privileged or protected from discovery as

work product or by reason of any other applicable privilege or immunity, or (2) protected

personal information subject to non-disclosure obligations imposed by governmental

authorities, law, or regulation. If a file that originates in ESI needs to be redacted before

production, the file will be rendered in TIFF/JPG or PDF, and the TIFF/JPG or PDF will be

redacted and produced. The producing Party will provide searchable OCR text for those

portions of the document that have not been redacted, including all hidden content.            If

documents are produced with redactions, an electronic copy of the original, unredacted

document shall be securely preserved in such a manner so as to preserve without modification,

alteration or addition the content of such document including any metadata therein.

       J.      Bates Numbering

       The BegBates and EndBates fields should be populated for all documents sequentially

within a given document, between documents, and across the production sets. These fields

should not be blank under any circumstance.

       The producing Party will brand all TIFF/JPG or PDF images in the lower right-hand

corner with their corresponding Bates numbers, using a consistent font type and size. The
                                               8

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
     Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 9 of 18



producing Party will brand all TIFF/JPG or PDF images in the lower left-hand corner with the

appropriate confidentiality designations in accordance with the Protective Order in this matter.

Each responsive document produced in native format will have its Bates number and

confidentiality designation identified in the filename of the native file.

       K.      Production Media

       The producing Party shall provide the production data via SFTP, CDs, DVDs, or

external hard drives, or by way of other electronic transfer, as between accounts at a cloud

provider (subject to prior agreement with the requesting Party), as appropriate. For any

production exceeding five (5) terabytes in size, the producing Party shall reasonably confer with

the requesting Party about the means of transmittal or production before undertaking it. The

producing Party shall encrypt the production data, and the producing Party shall forward the

password to decrypt the production data separately from the CD, DVD, external drive or SFTP

to which the production data is saved. Each piece of Production Media shall identify a

production number corresponding to the production volume (e.g., “VOL001,” “VOL002”), as

well as the volume of the material in that production (e.g. “-001,” “-002”). Each piece of

Production Media shall also identify: (1) the producing Party’s name; (2) the production date;

(3) the Bates Number range of the materials contained on the Production Media; and (4) the

set(s) of requests for production for which the documents are being produced.

6.     Document Production Format for Documents Existing in Hardcopy

       All documents that are hardcopy or paper files shall be scanned and produced in

TIFF/JPG or PDF files with the Optical Character Recognition (OCR)-acquired text files, with

unique Bates number per page, consistent with the load file and Bates numbering requirements

above. If a hardcopy or paper file has any notes affixed to them, the file should be scanned and

produced with the notes as well as without the notes, and will be treated as the same document.

A Party shall treat documents that are stapled or clipped together, or that otherwise clearly

appear to be a single document, as a single document. Otherwise, a Party shall treat hardcopy

documents as distinct documents.
                                                 9

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 10 of 18



7.       Instant Messages

       To the extent instant messages (e.g., Slack, Jabber, Google Chat) or text messages (e.g.,

SMS, iMessage) are produced for any custodian, a Party shall take reasonable steps to

produce such messages in a manner that preserves the context of the communication by

producing messages occurring before or after a given message pertaining to the same topic.

8.       Requests for Hi-Resolution or Color Documents

         The Parties agree to respond to reasonable and specific requests for the production of

higher resolution or color images. Nothing in this Stipulation shall preclude a producing Party

from objecting to such requests as unreasonable in number, timing or scope, provided that a

producing Party shall not object if the document as originally produced is illegible or difficult

to read. The producing Party shall have the option of responding by producing a native-file

version of the document. If a dispute arises with regard to requests for higher resolution or

color images, the Parties will meet and confer in good faith to try to resolve it.

9.       Foreign Language Documents

         All documents shall be produced in their original language.          Where a requested

document exists in a foreign language and the producing Party also has an English-language

version of that document that it prepared for non-litigation purposes prior to filing of the

lawsuit, the producing Party shall produce both the original document and all English-language

versions. Nothing in this agreement shall require a producing Party to prepare a translation,

certified or otherwise, for foreign language documents that are produced in discovery.

10.      Re-productions

         Notwithstanding any provisions to the contrary, documents that are re-produced in

whole or in part from the production files of another litigation, arbitration, government

inquiry, or other matter may be produced in the same manner and form as originally produced

in the other matter, provided however that a Party will re-produce documents in a different

format if requested by a Party and reasonably necessary to the document’s comprehension or

use. For the avoidance of doubt, this ESI Protocol is a forward-looking document; nothing in
                                                10

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 11 of 18



this Order shall require the re-production of any production previously made in any of the

Actions, and this Order has no bearing on any dispute regarding a production made before it

was entered.

11.      Privilege and Documents Protected From Discovery

         No producing Party intends to waive any rights or protections pursuant to privacy,

confidentiality, attorney-client privilege, attorney work product, and any other privileges,

protections, or objections to discovery. The Parties preserve all such rights, protections, and

privileges.

         Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

protected document is not a waiver of privilege or protection from discovery in this case or in

any other federal or state proceeding, consistent with the Protective Orders entered in the

actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR, ECF No. 112; In re Apple

iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR, ECF No. 199; Donald R. Cameron, et al.

v. Apple Inc., No. 4:19-cv-03074-YGR, ECF No. 85).

12.      Privilege Logs

         Documents withheld from discovery on the basis of privilege will be described on a log

containing information sufficient to enable the receiving Party to evaluate the claims made,

including the following information: Custodian, From, To, CC, BCC, Subject, Date and Time,

Basis for Withholding (e.g., Attorney-Client Communication), and Document Description. The

privilege log may be generated, in part, using available metadata, including the date and time

sent; author/recipient or to/from/cc names; a description of the document; and the privilege

claimed. Should the available metadata provide insufficient information for the purpose of

evaluating the privilege claim asserted, the producing Party shall include the unaccounted for

fields in the privilege log, to the extent such fields are ascertainable from the face of the

document.      Privilege logs should be produced within forty-five days of the date of the

withholding of such documents from production, or by January 6, whichever is earlier.

Challenges to documents withheld for privilege may be made after this deadline
                                               11

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 12 of 18



notwithstanding that any deadline for Party document discovery has passed. Parties must

identify lawyers on their privilege logs in one of two ways: (1) they may provide the other

Parties with a list with the privilege log that names the lawyers on the list, identifying whether

they are in-house or external counsel, or (2) they may designate in-house attorney names with

an asterisk, and designate outside counsel attorney names with a double asterisk. To the extent

attorneys are not identified in the above fields, they shall be identified in the Description or in

a separate field. Privileged communications concerning the litigation that include trial counsel

attorney names in the To, From or CC fields that post-date the filing of the consumer complaint

on December 29, 2011, need not be included on the privilege log. A single document containing

multiple email messages (i.e., in an email chain) may be logged as a single entry. A Party is

not required to log redacted documents provided that a metadata field is provided indicating

which documents are redacted, and provided that the Party agrees to respond to reasonable

requests for additional information regarding the basis for redactions on specific documents

where the basis is unclear from the document itself.

13.      Document Preservation

         The Parties have discussed their preservation obligations and agree that preservation of

potentially relevant ESI will be consistent with their obligations set forth in Federal Rule of

Civil Procedure 26. The parties represent that they have issued litigation hold notices to

individuals whom they reasonably believe to possess relevant documents. The Parties represent

that they have taken reasonable and proportionate steps to suspend or modify regular or

automatic policies or practices that would result in the loss of relevant documents. The Parties

shall have a continuing obligation to identify sources of relevant documents and to take

reasonable and proportionate steps to preserve them.

14.      No Waiver

         Matters not addressed in this protocol shall not be deemed waived. Rather, any such

matters shall be addressed by the Parties at a later time through additional meeting and

conferring, and, if necessary, submitted to the Court for resolution.
                                                12

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 13 of 18



15.      Modification

         This Stipulated Order may be modified by a Stipulated Order of the Parties or by the

Court for good cause shown.




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



Dated: ____________, 2020            By:     /s/ Cynthia E. Richman [draft]

                                             GIBSON, DUNN & CRUTCHER LLP
                                             Theodore J. Boutrous, Jr.
                                             Richard J. Doren
                                             Daniel G. Swanson
                                             Mark A. Perry
                                             Veronica S. Lewis
                                             Cynthia E. Richman
                                             Jay P. Srinivasan
                                             Ethan D. Dettmer
                                             Eli M. Lazarus

                                             Attorneys for Defendant APPLE INC.

Dated: ____________, 2020            By:     /s/ Rachele R. Byrd   [draft]

                                             WOLF HALDENSTEIN ADLER
                                                FREEMAN & HERZ LLP
                                             RACHELE R. BYRD (190634)
                                             BRITTANY N. DEJONG (258766)
                                             750 B Street, Suite 1820
                                             San Diego, CA 92101
                                             Telephone: 619/239-4599
                                             Facsimile: 619/234-4599
                                             WOLF HALDENSTEIN ADLER
                                               FREEMAN & HERZ LLP
                                             MARK C. RIFKIN (pro hac vice)
                                             MATTHEW M. GUINEY (pro hac vice)
                                             270 Madison Avenue
                                             New York, New York 10016
                                             Telephone: 212/545-4600
                                             Facsimile: 212/545-4677
                                             Consumer Plaintiffs’ Interim Class Counsel

                                              13

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
  Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 14 of 18



DATED: _________, 2020        By:    /s/ Steve W. Berman [draft]

                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     Steve W. Berman (pro hac vice)
                                     Robert F. Lopez (pro hac vice)
                                     1301 Second Ave., Suite 2000
                                     Seattle, WA 98101
                                     Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
                                     steve@hbsslaw.com
                                     robl@hbsslaw.com

                                     Shana E. Scarlett (SBN 217895)
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     715 Hearst Avenue, Suite 202
                                     Berkeley, CA 94710
                                     Telephone: (510) 725-3000
                                     Facsimile: (510) 725-3001
                                     shanas@hbsslaw.com

                                     Developer Plaintiffs’ Interim Class Counsel

      Dated: ____________, 2020     By:     /s/ [DRAFT]
                                           Gary A. Bornstein

                                           CRAVATH, SWAINE & MOORE LLP
                                           Christine Varney (pro hac vice)
                                           Katherine B. Forrest (pro hac vice)
                                           Gary A. Bornstein (pro hac vice)
                                           Yonatan Even (pro hac vice)
                                           Lauren A. Moskowitz (pro hac vice)
                                           M. Brent Byars (pro hac vice)
                                           825 Eighth Avenue
                                           New York, New York 10019
                                           Telephone: (212) 474-1000
                                           Facsimile: (212) 474-3700
                                           cvarney@cravath.com
                                           kforrest@cravath.com
                                           gbornstein@cravath.com
                                           yeven@cravath.com
                                           lmoskowitz@cravath.com
                                           mbyars@cravath.com


                                           Respectfully submitted,

                                           Attorneys for Plaintiff Epic Games, Inc.




                                      14

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
  Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 15 of 18




IT IS SO ORDERED.


DATED:                          _______________________________________
                                HON. YVONNE GONZALEZ ROGERS
                                United States District Court Judge




                                      15

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
  Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 16 of 18



                                   EXHIBIT A

                      TABLE OF METADATA FIELDS

Field Name        Specifications   Field Type    Description        Description (E-
                  Field Name                     (Email)            Files/Attachments)
BegBates          Unique ID        Paragraph     The Document       The Document ID
                  (Bates                         ID number          number associated with
                  number)                        associated with    the first page of a
                                                 the first page     document
                                                 of an email.

EndBates          Unique ID        Paragraph     The Document       The Document ID
                  (Bates                         ID number          number associated with
                  number)                        associated with    the last page of a
                                                 the last page of   document.
                                                 an email.

BegAttach         Unique ID        Paragraph     The Document       The Document ID
                  (Bates                         ID number          number associated with
                  number)                        associated with    the first page of a
                  Parent-Child                   the first page     parent document.
                  Relationships                  of a parent
                                                 email.

EndAttach         Unique ID        Paragraph     The Document       The Document ID
                  (Bates                         ID number          number associated with
                  number)                        associated with    the last page of the last
                  Parent-Child                   the last page of   attachment to a parent
                  Relationship                   the last           document.
                                                 attachment to a
                                                 parent email.

Pages             Pages            Number        The number of      The number of pages
                                                 pages for an       for a document.
                                                 email.

Parent Date       Parent Date      Date          The date of the    The date of the parent
                                   (MM/DD/YYY    parent             document
                                   Y format)     document.
Parent Time       Parent Time      Time (using   The time of the    The time of the parent
                                   Coordinated   parent             document
                                   Universal     document
                                   Time)
DateSent                           Date          The date the
                                   (MM/DD/YYY    email was sent.
                                   Y format)
TimeSent                           Time (using   The time the
                                   Coordinated   email was sent.
                                   Universal
                                   Time)

                                       16

JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
           CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
     Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 17 of 18



Field Name          Specifications   Field Type    Description        Description (E-
                    Field Name                     (Email)            Files/Attachments)
AuthorFrom          Author           Paragraph     The display        The name of the author
                    Display Name                   name of the        as identified by the
                    (e-mail)                       author or          metadata of the
                                                   sender of an       document.
                                                   email.

To                  Recipient        Paragraph     The display        The display name of
                                                   name of the        the recipient(s) of a
                                                   recipient(s) of    document (e.g., fax
                                                   an email.          recipients).
CC                  CC               Paragraph     The display
                                                   name of the
                                                   copyee(s) of a
                                                   email.

BCC                 BCC              Paragraph     The display
                                                   name of the
                                                   blind
                                                   copyee(s) of
                                                   an email.
Subject             Subject (e-      Paragraph     The subject        The subject of a
                    mail)                          line of an         document from entered
                                                   email.             metadata.

Custodian           Custodian                      Custodians(s)      Custodian(s)
                                                   designated in      designated in this
                                                   this litigation,   litigation, including the
                                                   including the      Custodian for all copies
                                                   Custodian for      of the Document that
                                                   all copies of      were removed as a
                                                   the Document       result of de-
                                                   that were          duplication.
                                                   removed as a
                                                   result of de-
                                                   duplication.
Date Created                         Date                             Date document was
                                     (MM/DD/YYY                       created.
                                     Y format)
Time Created                         Time (using                      Time document was
                                     Coordinated                      created.
                                     Universal
                                     Time)
LastModifiedDate                     Date                             The last modified date
                                     (MM/DD/YYY                       from a loose file.
                                     Y format)
LastModifiedTime                     Time (using                      The time the electronic
                                     Coordinated                      document was last
                                     Universal                        modified (extracted
                                     Time)                            from metadata).

                                         17

JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
           CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
  Case 4:20-cv-05640-YGR Document 136-1 Filed 10/26/20 Page 18 of 18



Field Name         Specifications   Field Type    Description        Description (E-
                   Field Name                     (Email)            Files/Attachments)
FileName                                                             Original file name at
                                                                     the point of collection
FileExtension                                                        Original file extension
                                                                     at the point of
                                                                     collection
MD5Hash or SHA1                     MD5 Hash or   Unique MD5         Unique MD5 or SHA-1
Hash                                SHA-1 Hash    or SHA-1 hash      hash for document.
                                                  for email.
Text                                              Extracted/OC       Text
                                                  R text or a link
                                                  to a file with
                                                  the text.
NativeLink                          Paragraph     Native file link
                                                  (native files
                                                  only)
Title                                                             File property Title
Subject                                                           File property Subject
ProdVol                                           Name of         Name of media that
                                                  media that data data was produced on.
                                                  was produced
                                                  on.
FileType                                                          Type of file (e.g.,
                                                                  Word, Excel)
Time Zone                                         Time zone of    Time zone of data used
                                                  data used       during processing of
                                                  during          data.
                                                  processing of
                                                  data.
Confidentiality                                   Confidentiality Confidentiality level if
                                                  level if        assigned pursuant to
                                                  assigned        any applicable
                                                  pursuant to     Protective Order or
                                                  any applicable stipulation.
                                                  Protective
                                                  Order or
                                                  stipulation.
Redacted                                          “Yes” for       “Yes” for redacted
                                                  redacted        Documents; “No” for
                                                  Documents;      un-redacted
                                                  “No” for un-    Documents.
                                                  redacted
                                                  Documents.




                                        18

 JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
            CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
